Citation Nr: 1447456	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-47 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for numbness in the hands due to service-connected diabetes mellitus.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with hypertension and onychomycosis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

REMAND

The Veteran served on active duty from May 1966 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In September 2010 and January 2011, the Veteran raised the issue of whether he was unemployable due, in part, to service-connected diabetes mellitus.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In his January 2011 Application for Increased Compensation Based on Unemployability, the Veteran reported that he is unemployable due to diabetes mellitus and that that he receives or expects to receive disability retirement and workers compensation benefits.  As records pertaining to such benefits may be relevant to the appeal, they must be associated with the claims file.  38 C.F.R. § 3.159(c) (2014); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

VA examination is needed to determine if the Veteran's numbness of the hands is related to service or his diabetes mellitus.  The most recent December 2010 VA examination is based on a December 2006 EMG study, which was conducted prior to the Veteran's report of hand numbness.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).

The Veteran's claim for TDIU is remanded, as it is inextricably intertwined with his claim for a higher rating for diabetes mellitus.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete all records pertaining to (i) disability retirement benefits and (ii) workers compensation benefits related to the Veteran's service-connected disabilities and/or numbness of the hands.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to address the hand numbness claim as well as comment on employability.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to identify whether there is a diagnosis for the Veteran's current bilateral hand numbness complaints.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the numbness is (i) related to the Veteran's service, or (ii) caused by, or aggravated by, the Veteran's service-connected diabetes mellitus.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's service-connected disabilities impact his ability to work.  The examiner is to address the Veteran's September 2009 claim that he is no longer able to work as a commercial truck driver due to his insulin injections.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal, including entitlement to TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

